UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2014 Date of reporting period:December 31, 2013 Item 1. Report to Stockholders. LK Balanced Fund Institutional Class Shares – LKBLX Semi-Annual Report www.lkfunds.com December 31, 2013 LK Balanced Fund February 12, 2014 Dear Fellow Shareholders, As we investment companies. (b) Certification pursuant to Section906 of the Sarbanes-Oxley Act of 2002.Furnished herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Managed Portfolio Series By (Signature and Title)* /s/ James R. Arnold James R. Arnold, President DateMarch 3, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ James R. Arnold James R. Arnold, President DateMarch 3, 2014 By (Signature and Title)*/s/ Brian R. Wiedmeyer Brian R. Wiedmeyer, Treasurer DateMarch 3, 2014 * Print the name and title of each signing officer under his or her signature.
